Citation Nr: 9932022	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
involving the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veteran was granted service connection and assigned a 10 
percent rating for post-traumatic stress disorder by rating 
action in August 1997.  The veteran disagreed with the 
assignment of a 10 percent rating for this disability and he 
was issued a statement of the case in January 1998.  In a VA 
Form 9, Appeal to Board of Veterans' Appeals, submitted in 
March 1998, the veteran indicated that he wanted to proceed 
with his appeal of the denial of service connection for 
peripheral neuropathy.  He did not mention the post-traumatic 
stress disorder issue.  Similarly, the issue of entitlement 
to an evaluation in excess of 10 percent for post-traumatic 
stress disorder was not identified as an issue on appeal in 
the written argument submitted by the veteran's 
representative in December 1998 or October 1999.  Therefore, 
the Board has concluded that the veteran is not currently 
seeking appellate review with respect to the evaluation of 
his post-traumatic stress disorder.


REMAND

In June 1998, the veteran requested that he be provided a 
hearing at the RO before a member of the Board.  The 
requested hearing has not been scheduled.  Therefore, to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should schedule the veteran, in 
accordance with the docket number of 
this appeal, for a hearing before a 
member of the Board at the RO.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


